Name: Commission Regulation (EC) No 382/2003 of 28 February 2003 derogating from Regulations (EC) No 1371/95 and (EC) No 1372/95 in 2003 as regards the dates for issuing export licences in the egg and poultrymeat sectors
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  European Union law
 Date Published: nan

 Avis juridique important|32003R0382Commission Regulation (EC) No 382/2003 of 28 February 2003 derogating from Regulations (EC) No 1371/95 and (EC) No 1372/95 in 2003 as regards the dates for issuing export licences in the egg and poultrymeat sectors Official Journal L 055 , 01/03/2003 P. 0013 - 0013Commission Regulation (EC) No 382/2003of 28 February 2003derogating from Regulations (EC) No 1371/95 and (EC) No 1372/95 in 2003 as regards the dates for issuing export licences in the egg and poultrymeat sectorsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs(1), as last amended by Commission Regulation (EC) No 493/2002(2), and in particular Article 3(2), Article 8(13) and Article 15 thereof,Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat(3), as last amended by Commission Regulation (EC) No 493/2002, and in particular Article 3(2), Article 8(12) and Article 15 thereof,Whereas:(1) Article 3(3) of Commission Regulation (EC) No 1371/95(4), as last amended by Regulation (EC) No 2260/2001(5), and of Commission Regulation (EC) No 1372/95(6), as last amended by Regulation (EC) No 1383/2001(7), laying down detailed rules for implementing the system of export licences in the egg and poultrymeat sectors respectively, provides that export licences are to be issued on the Wednesday following the week in which the licence applications are lodged provided that no particular measures have been taken by the Commission in the meantime.(2) Because of public holidays in 2003 and the irregular publication of the Official Journal of the European Union during those holidays, the period for consideration will be too brief to guarantee proper administration of the market. It should therefore be extended.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1Notwithstanding Article 3(3) of Regulations (EC) No 1371/95 and (EC) No 1372/95, licences shall be issued on the dates given in the table below provided that no particular measures, as provided for in paragraph 4 of that Article, have been taken prior to those dates:>TABLE>Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 February 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 282, 1.11.1975, p. 49.(2) OJ L 77, 20.3.2002, p. 7.(3) OJ L 282, 1.11.1975, p. 77.(4) OJ L 133, 17.6.1995, p. 16.(5) OJ L 305, 22.11.2001, p. 11.(6) OJ L 133, 17.6.1995, p. 26.(7) OJ L 186, 7.7.2001, p. 26.